Citation Nr: 0715530	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-14 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The weight of the competent medical evidence shows that the 
appellant's current tinnitus is not etiologically related to 
acoustic trauma in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral tinnitus 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA's notice and duty to assist letter dated February 2004 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the appellant of what 
evidence was needed to establish the benefits sought, 
including medical or other evidence of a nexus of tinnitus to 
service, of what VA would do or had done, and what evidence 
the appellant should provide, and informed the appellant that 
it was the appellant's responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, VA examination 
reports and medical opinion, and the appellant's statements 
have been associated with the record.  The Board finds that 
VA has obtained, or made reasonable efforts to obtain, all 
evidence that might be relevant to the issues on appeal, and 
that VA has satisfied the duty to assist.  VA afforded the 
veteran a medical examination in June 2004 including a 
request for a medical opinion regarding the relationship of 
tinnitus to service.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the service connection claim is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess, 
supra.  The appellant and his representative have not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.

Service Connection for Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
C.F.R. 3.303(a).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The veteran contends that he currently has tinnitus, and that 
it is etiologically related to his service, caused by working 
on, and testing, jet reciprocating engines.  

There is lay evidence establishing acoustic trauma in-
service, in that the veteran entered service as an Airman 
Basic and was trained at Sheppard Air Force Base in Texas and 
Chanute Air Force Base in Illinois during service as a 
mechanic, which is a military occupational specialty 
consistent with exposure to acoustic trauma.  The appellant's 
most significant tour of duty at the end of four years of 
service was at the 6550th Operations Squadron Air Research & 
Development Command at Patrick Air Force Base in Florida.  
The appellant's entry and separation examinations report his 
hearing to be within normal range as indicated by the 15/15 
test.

As to the current disability, the veteran reported that he 
had bilateral tinnitus in his December 2003 compensation 
application, and his appeal statement of April 2005.  A VA 
examiner in June 2004 considered the veteran's reports of 
symptoms, in which he described a "high-pitched" ringing 
sound in both ears.  

The competent medical evidence does not show a nexus between 
the appellant's in-service exposure to acoustic trauma and 
his current tinnitus.  In this case, the evidence is negative 
for post-service complaints, treatment, or findings regarding 
tinnitus until 2003, which is, notably, almost 48 years after 
service separation.  The June 2004 examiner indicated that it 
was not possible to render an opinion relating the 
appellant's current condition of tinnitus to in-service 
injury without resorting to "conjecture" based on the 
presence of "nearly normal hearing" in both ears, and based 
on the length of time between the date of claimed acoustic 
trauma to the present.

Based on this evidence, the Board finds that the weight of 
the competent medical evidence shows that the appellant's 
current tinnitus is not etiologically related to acoustic 
trauma in service.  The only competent medical opinion of 
record on this question is the June 2004 VA audiological 
examination report, which reflects the VA audiologist's 
determination that it was impossible to render an opinion 
that the veteran's tinnitus was caused by, or as a result of, 
military noise exposure.  The bases for the opinion were the 
absence any complaints of findings in service, the finding 
that the appellant's hearing was nearly normal, and the post-
service onset of hearing loss many years after service 
separation.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for tinnitus, and the claim for service connection 
for tinnitus must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral tinnitus is denied.


____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


